CHANGE OF CONTROL AGREEMENT

THIS CHANGE OF CONTROL AGREEMENT ("Agreement") between UNIFI, INC., a New York
Corporation (the "Company"), and Benny Holder ("Executive") effective the 1st
day of November, 2005 (the "Effective Date").
 

WITNESSETH:

WHEREAS, The Executive is the Vice President and Chief Information Officer of
the Company and is considered as an integral part of the Company's management;
and

WHEREAS, the Company's Board of Directors (hereinafter sometimes referred to as
the "Board") considers the establishment and maintenance of a sound and vital
management to be essential in protecting and enhancing the best interests of the
Company and its Shareholders, recognizes that the possibility of a Change in
Control exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its Shareholders;
and

WHEREAS, the Executive desires that in the event of any Change in Control he
will continue to have the responsibility and status he has earned; and

WHEREAS, the Board has determined that it is appropriate to reinforce and
encourage the continued attention and dedication of the Executive, as a member
of the Company's management, to his assigned duties without distraction in
potentially disturbing circumstances arising from the possibility of a Change in
Control of the Company.

NOW, THEREFORE, in order to induce the Executive to remain in the employment of
the Company and in consideration of the Executive agreeing to remain in the
employment of the Company, subject to the terms and conditions set out below,
the Company agrees it will pay such amount, as provided in Section 4 of this
Agreement, to the Executive, if the Executive's employment with the Company
terminates under one of the circumstances described herein following a Change in
Control of the Company, as herein defined.

Section 1.  Term:  This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
earliest of (i) November 1, 2008 if a Change in Control of the Company has not
occurred within such period; (ii) the termination of the Executive's employment
with the Company based on Death, Disability (as defined in Section 3(b)),
Retirement (as defined in Section 3(c)), Cause (as defined in Section 3(d)) or
by the Executive other than for Good Reason (as defined in Section 3(e)); and
(iii) two years from the date of a Change in Control of the Company if the
Executive has not voluntarily terminated his employment for Good Reason as of
such time.

--------------------------------------------------------------------------------

 

Section 2.  Change in Control:  No compensation shall be payable under this
Agreement unless and until (a) there shall have been a Change in Control of the
Company, while the Executive is still an employee of the Company and (b) the
Executive's employment by the Company thereafter shall have been terminated in
accordance with Section 3.  For purposes of this Agreement, a Change in Control
of the Company shall be deemed to have occurred if:(i) there shall be
consummated (x) any consolidation or merger of the Company in which the Company
is not the continuing or surviving legal entity or pursuant to which shares of
the Company's Common Stock would be converted into cash, securities or other
property, other than a merger of the Company in which the holders of the
Company's Common Stock immediately prior to the merger have the same
proportionate ownership of Common Stock of the surviving company immediately
after the merger, or (y) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Company; or (ii) the shareholders of the Company approved
any plan or proposal for the liquidation or dissolution of the Company; or (iii)
any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), shall become
the beneficial owner (within the meaning of Rule 13d‑3 under the Exchange Act)
of twenty percent (20%) or more of the Company's outstanding Common Stock; or
(iv) during any period of two consecutive years, individuals who at the
beginning of such period constitute the entire Board of Directors shall cease
for any reason to constitute a majority thereof unless the election, or the
nomination for election by the Company's Shareholders, of each new Director was
approved by a vote of at least two‑thirds of the Directors then still in office
who were Directors at the beginning of the period.

Section 3.  Termination Following Change in Control:  (a) If a Change in Control
of the Company shall have occurred while the Executive is still an employee of
the Company, the Executive shall be entitled to the compensation provided in
Section 4 upon the subsequent termination of the Executive's employment with the
Company by the Executive voluntarily for Good Reason or by the Company unless
such termination by the Company is as a result of (i) the Executive's Death,
(ii) the Executive's Disability (as defined in Section (3)(b) below); (iii) the
Executive's Retirement (as defined in Section 3(c) below); (iv) the Executive's
termination by the Company for Cause(as defined in Section 3(d) below); or (v)
the Executive's decision to terminate employment other than for Good Reason (as
defined in Section 3(e) below).

(b)       Disability:  If, as a result of the Executive's incapacity due to
physical or mental illness, the Executive shall have been absent from his duties
with the Company on a full‑time basis for one hundred twenty (120) consecutive
days or a period of one hundred eighty (180) days within twelve (12) consecutive
months (including days before and after the change of control) and within 30
days after written notice of termination is thereafter given by the Company the
Executive shall not have returned to the full‑time performance of the
Executive's duties, the Company may terminate this Agreement for "Disability."

     2

--------------------------------------------------------------------------------

 

(c)        Retirement:  The term "Retirement" as used in this Agreement shall
mean termination in accordance with the Company's retirement policy or any
arrangement established with the consent of the Executive.

(d)       Cause:  The Company may terminate the Executive's employment for
Cause.  For purposes of this Agreement only, the Company shall have "Cause" to
terminate the Executive's employment hereunder only on the basis of fraud,
misappropriation or embezzlement on the part of the Executive or malfeasance or
misfeasance by said Executive in performing the duties of his office, as
determined by the Board.  Notwithstanding the foregoing, the Executive shall not
be deemed to have been terminated for Cause unless and until there shall have
been a meeting of the Board (after at least ten (10) days written notice to the
Executive and an opportunity for the Executive to be heard before the Board),
and the delivery to the Executive of a resolution duly adopted by the
affirmative vote of not less than three‑quarters of the entire membership of
said Board of Directors stating that in the good faith opinion of the Board the
Executive was guilty of conduct set forth in the second sentence of this Section
3(d) and specifying the particulars thereof in detail.

(e)       Good Reason:  The Executive may terminate the Executive's employment
for Good Reason at any time during the term of this Agreement.  For purposes of
this Agreement "Good Reason" shall mean any of the following (without the
Executive's express written consent):

(i)  the assignment to the Executive by the Company of duties inconsistent with
the Executive's position, duties, responsibilities and status with the Company
immediately prior to a Change in Control of the Company; or a change in the
Executive's titles or offices as in effect immediately prior to a Change in
Control of the Company; or any removal of the Executive from or any failure to
reelect the Executive to any of the positions held prior to the Change of
Control, except in connection with the termination of his employment for
Disability, Retirement, or Cause, or as a result of the Executive's Death; or by
the Executive other than for Good Reason;

(ii)  a reduction by the Company in the Executive's base salary as in effect on
the date hereof or as the same may be increased from time to time during the
term of this Agreement or the Company's failure to increase (within 12 months of
the Executive's last increase in base salary) the Executive's base salary after
a Change in Control of the Company in an amount which at least equals, on a
percentage basis, the average percentage increase in base salary for all
executive officers of the Company effected in the preceding 12 months;

(iii)  any failure by the Company to continue in effect any benefit plan or
arrangement (including, without limitation, the Company's 401(k) Plan, group
life insurance plan and medical, dental, accident and disability plans) in which
the Executive is participating at the time of a Change in Control of the Company
(or any

                                                                                   
3

--------------------------------------------------------------------------------


other plans providing the Executive with substantially similar benefits)
(hereinafter referred to as "Benefit Plans"), or the taking of any action by the
Company which would adversely affect the Executive's participation in or
materially reduce the Executive's benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of a Change in Control of the Company;

(iv)  any failure by the Company to continue in effect any plan or arrangement
to receive securities of the Company (including, without limitation, Stock
Option Plans or any other plan or arrangement to receive and exercise stock
options, restricted stock or grants thereof) in which the Executive is
participating at the time of a Change in Control of the Company (or plans or
arrangements providing him with substantially similar benefits) (hereinafter
referred to as "Securities Plans") and the taking of any action by the Company
which would adversely affect the Executive's participation in or materially
reduce the Executive's benefits under any such Securities Plan;

(v)  any failure by the Company to continue in effect any bonus plan, automobile
allowance plan, or other incentive payment plan in which the Executive is
participating at the time of a Change in Control of the Company, or said
Executive had participated in during the previous calendar year;

(vi)  a relocation of the Company's principal executive offices to a location
outside of North Carolina, or the Executive's relocation to any place other than
the location at which the Executive performed the Executive's duties prior to a
Change in Control of the Company, except for required travel by the Executive on
the Company's business to an extent substantially consistent with the
Executive's business travel obligations at the time of a Change in Control of
the Company;

(vii)  any failure by the Company to provide the Executive with the number of
paid vacation days to which the Executive is entitled at the time of a Change in
Control of the Company;

(viii)  any breach by the Company of any provision of this Agreement;

(ix)  any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; or

(x)  any purported termination of the Executive's employment which is not made
pursuant to a Notice of Termination satisfying the requirements of Section 3(f).

(f)         Notice of Termination:  Any termination by the Company pursuant to
Section 3(b), 3(c) or 3(d) shall be communicated by a Notice of Termination. 
For purposes of this Agreement, a "Notice of Termination" shall mean a written
notice which shall indicate those specific termination provisions in this
Agreement relied upon and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of

                                                                                                  
4

--------------------------------------------------------------------------------


the Executive's employment under the provision so indicated.  For purposes of
this Agreement, no such purported termination by the Company shall be effective
without such Notice of Termination.

(g)       Date of Termination:  "Date of Termination" shall mean (a) if
Executive's employment is terminated by the Company for Disability, 30 days
after Notice of Termination is given to the Executive (provided that the
Executive shall not have returned to the performance of the Executive's duties
on a full‑time basis during such 30 day period) or (b) if the Executive's
employment is terminated by the Company for any other reason, the date on which
a Notice of Termination is given; provided that if within 30 days after any
Notice of Termination is given to the Executive by the Company the Executive
notifies the Company that a dispute exists concerning the termination, the Date
of Termination shall be the date the dispute is finally determined, whether by
mutual agreement by the parties or otherwise or (c) the date the Executive
notifies the Company in writing that he is terminating his employment and
setting forth the Good Reason (as defined in Section 3(e)).

Section 4.  Severance Compensation upon Termination of Employment.  If the
Company shall terminate the Executive's employment other than pursuant to
Section 3(b), 3(c) or 3(d) or if the Executive shall voluntarily terminate his
employment for Good Reason, then the Company shall pay to the Executive as
severance pay an amount equal to 2.99 times the annualized aggregate annual
compensation paid to the Executive by the Company or any of its subsidiaries
during the five (5) calendar years (or the period of the Executive's employment
with the Company if the Executive has been employed with the Company for less
than five calendar years) preceding the Change in Control of the Company in
twenty-four equal monthly installments beginning on the regular payroll date for
salaried employees of the Company in the month of the Executive's Date of
Termination; provided, however, that if the severance payment under this Section
4, either alone or together with other payments which the Executive has the
right to receive from the Company, would constitute a "parachute payment" (as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code")), such severance payment shall be reduced to the largest amount as will
result in no portion of the severance payment under this Section 4 being subject
to the excise tax imposed by Section 4999 of the Code.  The determination of any
reduction in the lump sum severance payment under this Section 4 pursuant to the
foregoing proviso shall be made by the Company's Independent Certified Public
Accountants, and their decision shall be conclusive and binding on the Company
and the Executive.

Section 5.  No Obligation to Mitigate Damages; No Effect on Other Contractual
Rights:  (a) The Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by the Executive as the
result of employment by another employer after the Date of Termination, or
otherwise.
                                                                                              
5

--------------------------------------------------------------------------------

(b)       The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive's rights under any employment agreement or other
contract, plan or employment arrangement with the Company.

(c)        The Company shall, upon the termination of the Executive's employment
other than by Death, Disability (as defined in Section 3(b)), Retirement (as
defined in Section 3(c)) or Cause (as defined in Section 3(d)), or the
termination of the Executive's employment by the Executive without Good Reason,
maintain in full force and effect, for the Executive's continued benefit until
the earlier of (a) two years after the Date of Termination or (b) Executive's
commencement of full time employment with a new employer, all life insurance,
medical, health and accident, and disability plans, programs or arrangements in
which he was entitled to participate immediately prior to the Date of
Termination, provided that his continued participation is possible under the
general terms and provisions of such plans and programs.  In the event the
Executive is ineligible under the terms of such plans or programs to continue to
be so covered, the Company shall provide substantially equivalent coverage
through other sources.

(d)       The Executive's account and rights in and under any retirement benefit
or incentive plans shall remain subject to the terms and conditions of the
respective plans as they existed at the time of the termination of the
Executive's employment.

Section 6.  Successor to the Company:  (a) The Company will require any
successor or assign (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by agreement expressly, absolutely and unconditionally to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place.  Any failure of the Company to obtain such agreement
prior to the effectiveness of any such succession or assignment shall be a
material breach of this Agreement and shall entitle the Executive to terminate
the Executive's employment for Good Reason.  As used in this Agreement,
"Company" shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 6 or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.  If at any
time during the term of this Agreement the Executive is employed by any
corporation a majority of the voting securities of which is then owned by the
Company, "Company" as used in Sections 3, 4 and 10 hereof shall in addition
include such employer.  In such event, the Company agrees that it shall pay or
shall cause such employer to pay any amounts owed to the Executive pursuant to
Section 4 hereof.

(b)       If the Executive should die while any amounts are still payable to him
hereunder, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive's legatee, or other
designee or, if there be no

                                                                                                          
6

 

--------------------------------------------------------------------------------


such designee, to the Executive's estate.  This Agreement shall inure to the
benefit of and be enforceable by the Executive's legal representatives or
attorney‑in‑fact, executors or administrators, heirs, distributees and legatees.

Section 7.  Notice:  For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

If to the Company:

Unifi, Inc.
P. O. Box 19109
Greensboro, NC 27419‑9109
ATTENTION:  General Counsel
            (currently Charles F. McCoy)

           

If to the Executive:
Mr. Benny Holder
6097 Bar-Mot Drive
Greensboro, NC  27455 

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

Section 8.  Miscellaneous:  (a) The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

(b)       Any payment or delivery required under this Agreement shall be subject
to all requirements of the law with regard to withholding (including FICA tax),
filing, making of reports and the like, and Company shall use its best efforts
to satisfy promptly all such requirements.

(c)        Prior to the Change in Control of the Company, as herein defined,
this Agreement shall terminate if Executive shall resign, retire, become
permanently and totally disabled, or die.  This Agreement shall also terminate
if Executive's employment as an executive officer of the Company shall have been
terminated for any reason by the Board as constituted more than three (3) months
prior to any Change in Control of the Company, as defined in Section 2 of this
Agreement.

Section 9.  Legal Fees and Expenses:  The Company shall pay all legal fees and
expenses which the Executive may incur as a result of the Company's contesting
the validity, enforceability or the executive's interpretation of, or
determinations under, this Agreement.
                                                                                                
7

--------------------------------------------------------------------------------

Section 10.  Disclosure of Confidential Information.   Executive agrees that:

            (A)       During the term of this Agreement and for a period of five
(5) years after his Date of Termination, he will not disclose or make available
to any person or other entity any trade secrets, Confidential Information, or
"know-how" relating to the Company's, its affiliates' and subsidiaries',
businesses without written authority from the Board, unless he is compelled to
disclose it by judicial process.

                        Confidential Information - shall mean all information
about the Company, its affiliates or subsidiaries, or relating to any of their
products, services or any phase of their operations, not generally known to
their Competitors or which is not public information, which Executive knows or
acquired knowledge of during the term of his employment with the Company.

(B)       Documents - under no circumstances shall Executive remove from the
Company' offices any of the Company's books, records, documents, files, computer
discs or information, reports, presentations, customer lists, or any copies of
such documents for use outside of his employment with the Company, except as
specifically authorized in writing by the Board.

Section 11. Non-Compete.  Executive agrees that during the period of employment
and for a period of two (2) years after his Date of Termination he will not,
directly or indirectly: 

            (A)       Seek employment or consulting arrangements with or offer
advice, suggestions, or input to any Competitor of the Company; or

            (B)       Own any interest in, other than ownership of less than two
percent (2%) of any class of stock of a publicly held corporation, manage,
operate, control, be employed by, render advisory services to, act as a
consultant to, participate in, assess or be connected with any Competitor of the
Company, unless approved by the Board; or

(C)       Solicit, induce, or attempt to induce any past or current customer of
the Company (a) to cease doing business in whole or in part with or through the
Company; or (b) to do business with any other person, firm, partnership,
corporation, or other entity which sales products or performs services
materially similar to or competitive with those provided by the Company; or

(D)       Initiate, encourage or solicit for employment any person who is now
employed or during the term of this Agreement becomes employed by the Company
(or whose activities or services are dedicated to the Company).

                                                                               
8

--------------------------------------------------------------------------------

                        Competitor - shall mean any individual, partnership,
joint venture, firm, corporation, limited liability company, business trust,
association, trust or other enterprise (whether or not incorporated) engaged in
the business of developing, producing, manufacturing, selling and/or
distributing a product or providing services similar to any product produced or
service provided by the Company, its affiliates or subsidiaries.

           

Section 12.   Remedy for violation of Sections 10 and 11. The Executive
acknowledges that the Company has no adequate remedy at law and will be
irreparably harmed if the Executive breaches or threatens to breach the
provisions of Sections 10 or 11 of this Agreement, and therefore, agrees that
the Company shall be entitled to injunctive relief to prevent any breach or
threatened breach of such Sections and that the Company shall be entitled to
specific performance of the terms of such Sections in addition to any other
legal or equitable remedy it may have.  Nothing in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies at law or
in equity that it may have or any other rights that it may have under any other
agreement.

13.       Arbitration. Any dispute or controversy between the Company and the
Executive, whether arising out of or relating to this Agreement, the breach of
this Agreement, or otherwise, shall be settled by arbitration administered by
the American Arbitration Association ("AAA") in accordance with its Commercial
Arbitration Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the mutual agreement of the Company and the Executive, unless the parties are
unable to agree to an arbitrator, in which case, the arbitrator will be selected
under the procedures of the AAA.  The arbitrator shall have the authority to
award any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction.  However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute relief until the arbitration
award is rendered or the controversy is otherwise resolved.  Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive.  The Company and the
Executive acknowledge that this Agreement evidences a transaction involving
interstate commerce.  Notwithstanding any choice of law provision included in
this Agreement, the United States Federal Arbitration Act shall govern the
interpretation and enforcement of this arbitration provision.  The arbitration
proceeding shall be conducted in Greensboro, North Carolina or such other
location to which the parties may agree.  The Company shall pay the costs of any
arbitrator appointed hereunder.

                                                                                                  
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Unifi, Inc. has caused this Agreement to be signed by an
officer of the Company and a member of the Company's Compensation Committee
pursuant to resolutions duly adopted by the Board of Directors and its seal
affixed hereto and the Executive has hereunto affixed his hand and seal
effective as of the date first above written.

UNIFI, INC.

                                    By: /s/ CHARLES F. MCCOY
                                                            Charles F. McCoy
                                                             Vice President,
Secretary &
                                                                      General
Counsel

 By:  /s/ WILLIAM J. ARMFIELD, IV,
            William J. Armfield, IV,
            Chairman of the Compensation Committee
            of the Board of Directors

EXECUTIVE

/s/ BENNY HOLDER                          (Seal)
Benny Holder

                                                                        10